Upon review of all of the competent evidence of record with reference to the errors assigned, and finding no good ground to reconsider the evidence, receive further evidence, rehear the parties or their representatives, the Full Commission AFFIRMS and ADOPTS the Order of the Deputy Commissioner as follows:
This matter came on for determination by the Full Commission upon a Motion to Dismiss by defendant. Defendant's Motion to Dismiss alleges in part that plaintiff was working at the time of injury through a N.C. Department of Correction work assignment and that the Workers' Compensation Act is the exclusive remedy for prisoners who are injured while working. Based upon the North Carolina Supreme Court's ruling in Richardson v. N.C.Department of Correction, 345 N.C. 128, 478 S.E.2d 501
(1996), defendant has stated good grounds for dismissal.
IT IS THEREFORE ORDERED that defendant's Motion to Dismiss is GRANTED. Pursuant to N.C. Gen. Stat. § 97-13(c), plaintiff may pursue any claim he may have for work-related disability within 12 months from the date of discharge from prison.
This the _______ day of May, 1997.
                                  S/ _____________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
S/ _________________ COY M. VANCE COMMISSIONER
S/ _________________ LAURA K. MAVRETIC COMMISSIONER
BSB:md